      Case 19-14867   Doc 19   Filed 08/20/19 Entered 08/20/19 06:25:56   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        19-14867
      Albert Love                       )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Deborah L. Thorne

                                 NOTICE OF HEARING

To:       Albert Love, 3600 S. Wood #1, Chicago, IL, 60609

          Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL,
          60604
          Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

          City of Chicago Department of Finance c/o Arnold Scott Harris, 111 W.
          Jackson, Ste. 600, Chicago, IL 60604

          Anna M. Valencia, City Clerk, City of Chicago, 121 N. LaSalle St., Room
          107, Chicago, IL 60602

PLEASE TAKE NOTICE that on the 25th of September, 2019 at 9:30 a.m.,
I shall appear before the Honorable Judge Deborah L. Thorne in 219
South Dearborn St, Courtroom 613, Chicago, IL and then and there
present the attached OBJECTION TO THE CLAIM OF THE CITY OF CHICAGO
DEPARTMENT OF FINANCE, a copy of which is attached hereto.


                                      By:    __/s/ Dale Riley____________
                                               Dale Riley

                               CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Suite 3400, Chicago, Illinois,
before the hour of 5:30 p.m., on August 20, 2019.


                                      By:    ___/s/ Dale Riley___________
                                                Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
   Case 19-14867   Doc 19   Filed 08/20/19 Entered 08/20/19 06:25:56   Desc Main
                              Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        19-14867
      Albert Love                    )
             Debtor,                 )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Deborah L. Thorne

 OBJECTION TO THE CLAIM OF THE CITY OF CHICAGO DEPARTMENT OF FINANCE


NOW COMES the Debtor, Mr. Albert Love (the “Debtor”), by and through

his attorneys, Geraci Law, LLC, to present his OBJECTION TO THE

CLAIM OF THE CITY OF CHICAGO DEPARTMENT OF FINANCE, and states as

follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 05/23/2019.

  3.   On 07/30/2019, the City of Chicago Department of Finance

       (hereinafter the “Creditor”) filed a proof of claim (number 6)

       in the amount of $1,375.65.        (See attached Exhibit A.)

  4.   Claim 6 alleges $1,375.65 secured debt for a water bill

       secured by the property located at 4041 W. Kamerling, Chicago,

       IL.

  5.   As recorded with the Cook County Recorder of Deeds, this

       property has not been in Debtor’s name since 10/20/2010.

  6.   The claim filed by the creditor in this case is invalid

       pursuant to 11 U.S.C. 502(b)(1).
 Case 19-14867   Doc 19
                     Filed 08/20/19 Entered 08/20/19 06:25:56 Desc Main
                       Document     Page 3 of 3
WHEREFORE, the Debtor, Mr. Albert Love, prays that this Court

enter an order disallowing the claim of the City of Chicago

Department of Finance to the extent that it alleges that the debt

is secured and for such further additional relief that this Court

may deem just and proper.




                                       ___/s/ Dale Riley______________
                                         Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):        877.247.1960
